 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                    CASE NO. 2:17-CR-00219-TLN
12                                  Plaintiff,    STIPULATION REGARDING EXCLUDABLE
                                                  TIME PERIODS UNDER SPEEDY TRIAL
13                           v.                   ACT; FINDINGS AND ORDER
14   ERICA UMBAY,                                 DATE: August 8, 2019
                                                  TIME: 9:30 a.m.
15                                  Defendant.    COURT: Hon. Troy L. Nunley
16

17                                            STIPULATION

18         Plaintiff United States of America, by and through its counsel of record, and

19 defendant, by and through defendant’s counsel of record, hereby stipulate as follows:

20         1.     By previous order, this matter was set for status on August 8, 2019.

21         2.     By this stipulation, the defendant now moves to continue the status

22 conference until October 3, 2019, at 9:30 a.m., and to exclude time between August 8,

23 2019, and October 3, 2019, under Local Code T4.

24         3.     The parties agree and stipulate, and request that the Court find the

25 following:

26                a)      The government has represented that the discovery associated with

27         this case includes over 14,000 pages and several hours of recorded telephone

28         conversations. All of this discovery has been produced directly to counsel.


      STIPULATION REGARDING EXCLUDABLE TIME        1
      PERIODS UNDER SPEEDY TRIAL ACT
1                b)      On November 13, 2018 and January 22, 2019, the United States and

2         counsel for the defendant discussed the case and the course of the proceedings.

3         Defense counsel desired additional time to review the discovery, conduct research

4         into the case, to discuss the case with her client, and otherwise prepare for trial in

5         this matter.

6                c)      On April 2, 2019, the parties conferred regarding the case. Defense

7         counsel requested additional clarification from the United States regarding the

8         discovery in the case. Additionally, the parties discussed the potential for resolving

9         the case but further work is required before a resolution could be presented to the

10        Court. The United States subsequently provided follow up information to defense

11        counsel. The parties anticipate completing the review of discovery and follow up

12        information by the requested status date.

13               d)      On August 1 and 2, 2019, the parties conferred regarding the case.

14        Defense counsel requested additional time to resolve an outstanding issue with

15        respect to the defendant’s criminal history. The parties anticipate presenting a plea

16        agreement to the Court at the next status hearing or setting the matter for trial.

17               e)      Counsel for defendant believes that failure to grant the above-

18        requested continuance would deny her the reasonable time necessary for effective

19        preparation, taking into account the exercise of due diligence.

20               f)      The government does not object to the continuance.

21               g)      Based on the above-stated findings, the ends of justice served by

22        continuing the case as requested outweigh the interest of the public and the

23        defendant in a trial within the original date prescribed by the Speedy Trial Act.

24               h)      For the purpose of computing time under the Speedy Trial Act, 18

25        U.S.C. § 3161, et seq., within which trial must commence, the time period of August

26        8, 2019, to October 3, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§

27        3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted

28        by the Court at defendant’s request on the basis of the Court’s finding that the ends

     STIPULATION REGARDING EXCLUDABLE TIME        2
     PERIODS UNDER SPEEDY TRIAL ACT
1         of justice served by taking such action outweigh the best interest of the public and

2         the defendant in a speedy trial.

3         4.     Nothing in this stipulation and order shall preclude a finding that other

4 provisions of the Speedy Trial Act dictate that additional time periods are excludable from

5 the period within which a trial must commence.

6         IT IS SO STIPULATED.

7
     Dated: August 2, 2019                           MCGREGOR W. SCOTT
8                                                    United States Attorney
9
                                                     /s/ JUSTIN L. LEE
10                                                   JUSTIN L. LEE
                                                     Assistant United States Attorney
11

12
     Dated: August 2, 2019                           /s/ JESSICA GRAVES
13                                                   JESSICA GRAVES
                                                     (as authorized on August 1, 2019)
14
                                                     Counsel for Defendant
15                                                   ERICA UMBAY

16

17                                    FINDINGS AND ORDER

18        IT IS SO FOUND AND ORDERED this 2nd day of August, 2019.

19

20

21

22                                                    Troy L. Nunley
23                                                    United States District Judge

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME       3
     PERIODS UNDER SPEEDY TRIAL ACT
